                                           Case 3:19-cv-07661-RS Document 19 Filed 05/08/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        MICHAEL BALZARINI,
                                  11                                                      Case No. 19-cv-07661-RS (PR)
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                                                                          ORDER OF DISMISSAL
                                  13
                                        JOE A. LIZARRAGA,
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17                                         INTRODUCTION
                                  18          Plaintiff is barred from bringing this action in forma pauperis because he has filed
                                  19   at least three federal actions that were dismissed as frivolous, malicious, or on grounds that
                                  20   they failed to state a claim for relief. He was ordered to show cause why pauper status
                                  21   should not be barred, but he has not filed any response to that order. Accordingly, this
                                  22   federal civil rights action is DISMISSED without prejudice to plaintiff bringing his claims
                                  23   in a new paid complaint.
                                  24                                          BACKGROUND
                                  25          Plaintiff, a state prisoner and frequent litigant in federal court, filed this federal civil
                                  26   rights action under 42 U.S.C. § 1983 along with a motion to proceed in forma pauperis
                                  27   (IFP) under 28 U.S.C. § 1915. He was ordered to show cause why the action should not be
                                  28   dismissed under 28 U.S.C. § 1915(g), which provides that a prisoner may not bring a civil
                                           Case 3:19-cv-07661-RS Document 19 Filed 05/08/20 Page 2 of 3




                                   1   action IFP “if the prisoner has, on 3 or more prior occasions, while incarcerated or
                                   2   detained in any facility, brought an action or appeal in a court of the United States that was
                                   3   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which
                                   4   relief may be granted, unless the prisoner is under imminent danger of serious physical
                                   5   injury.” (Dkt. No. 18.) The order identified three prior federal court actions (“strikes”)
                                   6   that appeared to count under section 1915(g) and allowed plaintiff an opportunity to
                                   7   respond, as required by Andrews v. King, 398 F.3d 1113 (9th Cir. 2005). The order also
                                   8   informed plaintiff he could avoid dismissal by paying the filing fee by the deadline.
                                   9          The strikes identified were:
                                  10          (1) Balzarini v. Bank of America, No. 2:95-cv-02279-UA (C.D. Cal. April 7, 1995);
                                  11          (2) Balzarini v. Hirsch, No. 1:00-cv-06736-OWW-LJO (E.D. Cal. October 11,
                                  12              2000);
Northern District of California
 United States District Court




                                  13           (3) Balzarini v. Schwarzenegger, No. 3:07-cv-02800-MHP (N.D. Cal. May 30,
                                  14               2007);
                                  15          (4) Balzarini v. Goodright, No. 3:09-cv-01796-MHP (N.D. Cal. May 30, 2007).
                                  16          The Ninth Circuit determined that the first three suits are strikes, in the course of
                                  17   ruling on one of plaintiff’s appeals. Balzarini v. Lewis, No. 15-16530 (9th Cir. Jan. 27,
                                  18   2016), Dkt. No. 11. The appellate court informed plaintiff of the strikes and ordered him
                                  19   to pay the full filing fee. Id. When he did not do so, the appeal was dismissed. Dkt. No.
                                  20   12. Plaintiff’s motion for reconsideration was rejected. Dkt. No. 16.
                                  21                                           DISCUSSION
                                  22          Plaintiff has not filed any response to the order to show cause. He therefore has not
                                  23   shown any reason that the restrictions of section 1915(g) should not be imposed. He has
                                  24   failed to (i) pay the filing fee; (ii) show that any of the strikes do not qualify under section
                                  25   1915(g); (iii) show that he qualifies for the imminent danger exception; or (iv) otherwise
                                  26   show cause why this action should not be dismissed.
                                  27

                                  28                                                                                   ORDER OF DISMISSAL
                                                                                                               CASE NO. 19-cv-07661-RS
                                                                                       2
                                           Case 3:19-cv-07661-RS Document 19 Filed 05/08/20 Page 3 of 3




                                   1           Accordingly, plaintiff’s IFP application is DENIED. (Dkt. No. 5.) This civil rights
                                   2   action is DISMISSED without prejudice to plaintiff bringing his claims in a new paid
                                   3   complaint.
                                   4                                         CONCLUSION
                                   5           This action is DISMISSED without prejudice and the IFP motion is DENIED. The
                                   6   Clerk shall terminate all pending motions, enter judgment in favor of defendant, and close
                                   7   the file.
                                   8           IT IS SO ORDERED.
                                   9               8 2020
                                       Dated: May ___,
                                                                                        _________________________
                                  10
                                                                                            RICHARD SEEBORG
                                  11                                                      United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                                              ORDER OF DISMISSAL
                                                                                                           CASE NO. 19-cv-07661-RS
                                                                                    3
